             Case 3:20-cv-00005-EWD                Document 25         04/13/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

STEVEN LAWRENCE SMITH                                                         CIVIL ACTION NO.

VERSUS                                                                        20-5-EWD

COMMISSIONER OF SOCIAL SECURITY                                               (CONSENT)

                                         RULING AND ORDER

        Before the Court is a Motion for Attorney’s Fees Pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412 (“EAJA”) (the “Motion”), 1 filed by Steven Lawrence Smith. The

Commissioner filed a Response. 2 As Plaintiff was the prevailing party in this case, the

Commissioner does not object to the Motion, and the fees sought are reasonable, the Motion will

be granted. 3

                                                 Background

        In this action, Plaintiff appealed the Commissioner of the Social Security Administration’s

denial of his application for disability insurance benefits. 4 Plaintiff filed a Memorandum in

Support of Appeal on August 4, 2020. 5 The Commissioner filed an Answer on October 5, 2020. 6

That same date, the Commissioner filed an Unopposed Motion to Remand under sentence four of

42 U.S.C. § 405(g) for further administrative proceedings. 7 This Court issued an Order and Final

Judgment reversing and remanding the case to the Commissioner for further proceedings under




1
  R. Doc. 21.
2
  R. Doc. 18.
3
  All parties executed a Consent to Proceed Before a United States Magistrate Judge on March 29, 2016 (R. Doc. 10)
and an Order of Reference from the District Judge was issued on March 30, 2016. (R. Doc. 11) All proceedings in
this matter are, therefore, to be handled by the undersigned.
4
  See, R. Doc. 1, ¶ 1; R. Doc. 14, pp. 1-2.
5
  R. Doc. 14.
6
  R. Doc. 17.
7
  R. Doc. 18.
              Case 3:20-cv-00005-EWD                   Document 25           04/13/21 Page 2 of 3




the fourth sentence of 42 U.S.C. § 405(g). 8 The Motion seeks a fee award under the EAJA of

$3,562.50, plus a reimbursement of expenses of $17.25. 9

         The Commissioner does not dispute that Plaintiff was the prevailing party and is thus

entitled to a fee award under the EAJA, nor does the Commissioner dispute that the number of

hours of work performed (20.2 attorney hours and 7.1 paralegal hours) and the hourly rates sought

($150.00 and $75.00, respectively) are reasonable. Further, the Commissioner does not oppose

Plaintiff’s request for reimbursement of $17.25 in expenses. The Commissioner only notes in his

Response that, while the Motion seeks to have the requested fee paid to Plaintiff’s counsel, the

Supreme Court has held that an EAJA fee award is payable directly to the prevailing litigant, rather

than the litigant’s attorney. 10

                                                 Law and Analysis

         The EAJA provides that a court shall award attorney fees and costs to a prevailing party in

a civil action brought against the United States. 11 Attorney fees shall be awarded to a prevailing

party “unless the Court finds that the position of the United States was substantially justified or

special circumstances make an award unjust.” 12 The Commissioner does not dispute that Plaintiff

is the prevailing party and is, therefore, entitled to an award of fees and costs under the EAJA.

The Commissioner also does not dispute either the number of hours for which Plaintiff is claiming

compensation or the hourly rate sought. 13


8
  R. Doc. 19.
9
  R. Doc. 21.
10
   R. Doc. 24, p. 1.
11
   28 U.S.C. § 2412.
12
   28 U.S.C. § 2412(d)(1)(A).
13
   This district has consistently exceeded the $125.00 cap in cases decided since 2014. See, e.g., Porter v. Colvin, No.
12-768, 2014 WL 6633086, at *1 (M.D. La. Nov. 21, 2014)(collecting cases holding that hourly rate of $150 was
“consistent with the rate generally applied by this court” and noting cases indicating thirty to forty hours is the typical
number of hours sought for EAJA fees); Watkins v. Comm’r of Soc. Sec., No. 11-617, 2014 WL 129065, at *2 (M.D.
La. Jan. 9, 2014) (same); Crain v. Colvin, No. 14-12, 2015 WL 7761326 at *2 (M.D. La. Dec. 2, 2015); Williams v.
Colvin, No. 13-10, 2015 WL 1323347, *1 (M.D. La. March 24, 2015)(same); Craig v. Colvin, No. 15-583, 2016 WL


                                                       2
             Case 3:20-cv-00005-EWD                  Document 25           04/13/21 Page 3 of 3




         The Court has reviewed the time/cost accounting documents submitted in support of the

Motion 14 and agrees that 20.2 hours of attorney time and 7.1 hours of paralegal time are reasonable

amounts of time and $150.00 and $75.00, respectively, are reasonable hourly rates. The EAJA fee

and expenses are to be paid directly to Plaintiff, 15 but can be mailed to Plaintiff’s counsel.

         Accordingly,

         IT IS ORDERED that the Motion for Attorney’s Fees Pursuant to the Equal Access to

Justice Act, 28 U.S.C. § 2412, 16 filed by Steven Lawrence Smith, is GRANTED.                                     The

Commissioner shall remit to Plaintiff’s counsel a check made payable to “Steven Lawrence Smith”

for attorney fees and expenses in the amount of $3,579.75, which includes attorney fees of

$3,562.50 (20.2 hours at $150.00 and 7.1 hours at $75.00), plus expenses of $17.25, pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(A). The check may be mailed to Plaintiff’s

counsel. Full or partial remittance of the awarded fee is contingent upon a determination by the

Commissioner that Plaintiff does not owe any qualifying, pre-existing debt(s) to the Government.

The Commissioner will reduce the awarded attorney fees in this Order to the extent necessary to

satisfy such debt(s) and forward the remainder of the award, as set forth herein.

         Signed in Baton Rouge, Louisiana, on April 13, 2021.


                                                      S
                                                      ERIN WILDER-DOOMES
                                                      UNITED STATES MAGISTRATE JUDGE




4689044, at *2 (M.D. La. Sept. 6, 2016). Most recently, this court has held that $175.00 per hour was a reasonable
fee for attorney time, which includes a cost-of-living adjustment to the statutory cap of $125.00. See, Gann v. Colvin,
No. 14-189 (M.D. La. Jan. 27, 2017), R. Doc. 32, p. 5. Accordingly, the $150.00 per hour fee for attorney time sought
in the Motion is reasonable.
14
   R. Docs. 21-2, 21-3, 21-4, & 21-5.
15
   Astrue v. Ratliff, 560 U.S. 586, 598 (2010).
16
   R. Doc. 21.


                                                      3
